DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the curved body comprises a first end portion, a second end portion, and a middle portion extending between the first end portion and the second end portion” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-2, 4-6, 7-10, 12-22, 28-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-9, 12-23, 25-27 of co-pending Application No. 17/246,683. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending application discloses a kit for replacement of a native mitral valve, comprising: a loop-shaped element having a core, an outer layer coating the core, a first end, a second end, and a curved body between the first and second ends and having at least two full turns around a center axis of the loop-shaped element, wherein the curved body comprises a first end portion, a second end portion, and a middle portion extending between the first end portion and the second end portion, wherein: the first end portion extends from the first end, is sized for positioning on an atrial side of the native mitral valve, and at least a part of the first end portion has an open arcuate shape, the second end portion extends from the second end and is sized for positioning on a ventricular side of the native mitral valve, the first end portion, the second end portion, and the middle portion are formed continuously to form the curved body, and at least a part of the second end portion extending from the second end has a larger radius of curvature than at least a part of the first end portion; and a radially expandable prosthetic mitral valve sized and shaped for positioning through at least the second portion of the loop-shaped element. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16, 18-20, 23-24 and 26-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ortiz et al. U.S. Patent 6,419,696 in view of Tremulis et al. U.S. Publication 2003/0069593.

    PNG
    media_image1.png
    276
    262
    media_image1.png
    Greyscale

Regarding Claim 1, Ortiz et al. discloses a kit for replacement of a native mitral valve 18 (as seen in Figures 42-43), comprising: a loop-shaped element 340 having a core 342, an outer layer 344 coating the core 342, a first end, a second end, and a curved body between the first and second ends and having a longitudinal center axis and having at least two full turns (as seen in Figures 2A-3, 8 and 36), wherein the curved body comprises a first end portion, a second end portion, and a middle portion extending between the first end portion and the second end portion (as seen in Figures 2A-3 and 36), wherein the first end portion extends from the first end, is sized for positioning on an atrial side of the native mitral valve (as seen in Figure 42), and at least a part of the first end portion has an open arcuate shape, the second end portion extends from the second end and is sized for positioning on a ventricular side of the native mitral valve (as seen in Figure 42), the first end portion, the second end portion, and the middle portion are formed continuously to form the curved body (as seen in Figures 2A-2C, wherein Ortiz et al. discloses the device 340 is constructed generally as described for the previous embodiments comprising a coil-shaped repair device, see column 10, lines 40-50); a prosthetic mitral valve 330 arranged to be supported within the native mitral valve by at least the second end portion of the loop-shaped However, Ortiz et al. does not expressly disclose at least a part of the second end portion extending from the second end has a larger radius of curvature than at least a part of the first end portion. Tremulis et al. teaches a loop-shaped element 10 in the same field of endeavor for repairing or reshaping a heart valve (paragraph [0003]), the loop-shaped element 10 comprises a core 12 and an outer layer 64 coating the core (as seen in Figures 10A-10B and paragraph [0049]), wherein the loop-shaped element 10 has a first end, a second end, and a curved body between the first and second ends and having a longitudinal center axis. Tremulis et al. further teaches a first end portion 14 and a second end portion 12, wherein the second end portion extending from the second end has a larger radius of curvature than at least part of the first end portion (as seen in Figures 7A and 10A and paragraph [0044]) for the purpose of bringing the valve leaflets closer to the center to capture tissue between the rings and reduce dilation of the valve minimize leakage and regurgitation (paragraph [0044]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the outer layer of Ortiz to further include a second end portion extending from the second end has a larger radius of curvature than at least part of the first end portion as taught by Tremulis et al. for the purpose of bringing the valve leaflets closer to the center to capture tissue between the rings and reduce dilation of the valve minimize leakage and regurgitation.
Regarding Claim 2, Ortiz et al. discloses wherein the loop-shaped element is configured to be rotated into position through the native mitral valve and during rotation into position, the second end is a leading end (as seen in Figures 2B-2C, Ortiz et al. discloses how the wherein the loop-shaped element comprising a second end is the leading end).
Regarding Claim 3, Ortiz et al. discloses wherein the prosthetic mitral valve 330 is further arranged to be supported within the native mitral valve 18 by at least the first end portion 340 of the loop-shaped element (as seen in Figure 42).
Regarding Claim 4, Ortiz et al. discloses wherein the open arcuate shape is less than a full turn (as seen in the annotated Figure 8 above).
Regarding Claim 5, Ortiz et al. discloses wherein at least a part of the curved body overlaps itself to form a coil structure (as seen in annotated Figure 8 above and Figure 42, the undulations are coiled shaped for all the embodiments).
Regarding Claim 6, Ortiz et al. discloses wherein when the loop-shaped element is positioned at the native mitral valve, the loop-shaped element creates a pinch of the valve tissue between the first and second end portions and the middle portion extends through a natural opening in the natural mitral valve (as seen in Figure 42 and column 10, lines 40-61).
Regarding Claim 7, Ortiz et al. discloses wherein the loop-shaped element comprises a shape memory material (column 2, lines 9-26 and column 2, lines 55-67 and column 3, lines 1-5 and column 10, lines 40-61).
Regarding Claim 8, Ortiz et al. discloses wherein the core comprises a metal (column 2, lines 37-42 and column 5, lines 50-67).
Regarding Claim 9, Ortiz et al. discloses wherein the outer layer of the loop-shaped element is made of a material that is softer than the core (column 5, lines 50-67).
Regarding Claim 10, Ortiz et al. discloses wherein the outer layer of the loop-shaped element is made of a textile (column 2, lines 9-15 and column 2, lines 26-30 and column 5, lines 60-67 and column 10, lines 20-40 and column 10, lines 61-67).
Regarding Claim 11, Ortiz et al. discloses wherein the outer layer comprises a material that is softer than the core, made from PTFE (see claims 9 and 12, 13), therefore, the material is fully capable of performing the function of enhancing growth of endothelia. The examiner interprets the limitation the material of the outer layer enhances growth of endothelia to be an intended use of the outer layer. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Claims 12, 13, 15, Ortiz et al. discloses the loop-shaped element comprises a flexible material that conforms to the prosthetic mitral valve (as seen in Figures 2A-3 and 42). However, in the embodiment used in the rejection above Figure 42 does not expressly disclose wherein the outer layer of the loop-shaped element comprises a flexible woven material, wherein the flexible woven material is polyethylene or polytetrafluoroethylene and wherein the flexible woven material conforms to the prosthetic mitral valve. In an alternative embodiment as seen in Figures 10-11, Ortiz et al. teaches a loop-shaped element comprising an inner core surrounded by a sleeve 84, the sleeve is formed from PTFE, Teflon for the purpose of providing a low friction material that functions to ease insertion of the device through the valve annulus (column 6, lines 59-67 and column 7, lines 1-10). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the outer layer of Figure 42 to further include PTFE or Teflon as taught in Figures 10-11 for the purpose of providing a low friction material that functions to ease insertion of the device through the valve annulus.
Regarding Claim 14, Ortiz et al. does not expressly disclose wherein the flexible woven material has a rough, holed or porous surface. Tremulis et al. teaches a loop-shaped 
Regarding Claim 16, Ortiz et al. discloses wherein the loop-shaped element has a cross- sectional shape that is round (as seen in Figures 2C and 42).
Regarding Claim 18, Ortiz et al. discloses wherein at least a portion of the curved body of the loop-shaped element assumes a coil or helical shape having an open circular form when delivered to the native mitral valve (as seen in Figures 2A-3, 7, 39A-39C).
Regarding Claim 19, Ortiz et al. discloses wherein the loop-shaped element has a coil or helical shape having an open circular form (as seen in Figures 2B-3, 7 and 42).
Regarding Claim 20, Ortiz et al. discloses wherein the loop-shaped element is curved along an entire length of the loop-shaped element (as seen in Figures 2A-3, 7, 39A-39C and 42).
Regarding Claim 23, the limitation “wherein the second end portion is configured to be rotated into position during delivery of the loop-shaped element to the native mitral valve” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Claim 24, Ortiz et al. discloses wherein delivery of the loop-shaped element causes a portion of the native mitral valve tissue to be trapped between the first and second end portions (column 1, lines 60-67 and column 2, lines 1-10).
Regarding Claim 26, the limitation wherein the loop-shaped element “is configured to be compressed or straightened into a delivery shape, before delivery to the native mitral valve” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Claim 27, the limitation wherein the loop-shaped element “is configured to change from the delivery shape after delivery to the native mitral valve” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claims 17 and 28-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ortiz et al. U.S. Patent 6,419,696 in view of Tremulis et al. U.S. Publication 2003/0069593 as applied in the rejections above and further in view of Casanova U.S. Publication 2006/0100697.
Regarding Claim 17, Ortiz et al. discloses a substantially rounded outer segment (see Figure 42, shows cross section of the outer layer being rounded). However, Ortiz et al. does not expressly disclose wherein the loop-shaped element has a cross-sectional shape that is substantially flattened at an inner segment. Casanova teaches a loop-shaped element in the 
Regarding Claims 28, 29, 30, Ortiz et al. does not expressly disclose wherein at least a part of the curved body forms a coil or helical structure that includes at least two and a half turns, wherein at least the middle portion is included in the coil or helical structure, wherein at least some parts of the first and second end portions are included in the coil or helical structure. Casanova teaches a loop-shaped element in the same field of endeavor to enhance the competence of a repaired valve (paragraph [0006]), the loop-shaped element comprising a first end, a second end, and a curved body between the first and second ends forming a coil structure, wherein the curved body that includes at least two and a half turns (see Figure 1) having a first and second end portions and middle portion is included in the coil structure for the purpose of exhibiting a suitable expanded form that corresponds to the valvular annuli to which the device are to be attached (paragraph [0040]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ortiz’s loop-shaped element to further include a curved body that includes at least two and half .
Claims 21-22 and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ortiz et al. U.S. Patent 6,419,696 in view of Tremulis et al. U.S. Publication 2003/0069593 as applied in the rejections above and further in view of Keranen et al. WO 2006/091163 A1.
Regarding Claims 21, 22, 25, Ortiz et al. does not expressly disclose wherein at least part of the first end portion has a first pitch, the second end has a second pitch, and the second pitch is greater than the first pitch, wherein during delivery of the loop-shaped element to the native mitral valve, the second pitch being greater than the first pitch diminishes a risk that the loop-shaped element is caught by chords of the native mitral valve and wherein an outer boundary of the second end portion being greater than an outer boundary of the first end portion creates a pinch of the tissue of the native mitral valve between the first and second end portions. Keranen et al. teaches loop-shaped element in the same field of endeavor comprising a first end, a second end, and a curved body between the first and second ends (as seen in Figures 2-3, 4A-4B and 5), the loop-shaped element having an inner core covered by an outer layer (column 6, lines 15-25). Keranen et al. further teaches the end portion of the loop-shaped element has a greater pitch than the rest of the coil-shaped member for the purpose of reducing the risk of the coiled-shaped element getting stuck in the chords during insertion into the ventricle (column 5, lines 13-30). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ortiz’s loop-shaped element to have a greater pitch than the rest of the coil-shaped member as 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774